DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 08/31/2022 (“Amendment”). Claims 1-4, 6-11, 13-18, and 20-23 are currently under consideration. The Office acknowledges the amendments to claims 1-4, 6-11, 13-18, and 20, as well as the addition of new claims 21-23.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3, 10, and 17 are objected to because of the following informalities: the recitations of “the respiration phases” should instead read --the respiratory phases-- for consistency with the independent claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0125444 (“Kahlman”) in view of US Patent Application Publication 2019/0388006 (“Harris”), US Patent Application Publication 2013/0060150 (“Song”), and US Patent Application Publication 2017/0347968 (“Maile”).
Regarding claim 1, Kahlman teaches [a] method for pulmonary condition monitoring (¶¶s 0001, 0086, etc. - respiratory diseases such as pneumonia, pulmonary edema, and COPD), the method comprising: obtaining first sensor data of a user from a plurality of sensors coupled to an electronic device, the first sensor data including first motion data and first audio data … (Fig. 1, device 2 receiving sound data at a sound input 20 from a sound sensor 4, as well as motion data at a motion input 21 from a motion sensor 5 - see ¶¶s 0060 and 0063); …; receiving second sensor data of the user from the plurality of sensors coupled to the electronic device, the second sensor data obtained subsequent to obtaining the first sensor data (as above, using sensors 4 and 5 - also see ¶¶s 0045, 0048, 0051, etc., describing monitoring disease progression over time) and including second audio data associated with breathing containing an abnormal sound (¶¶s 0036 and 0037); identifying respiratory phases of the user's breathing based on the second sensor data (Abstract, ¶¶s 0035, 0047, etc., identifying phases based on inhalation and exhalation periods); … [obtaining] a classification of the abnormal sound (Abstract - detecting abnormal lung sounds, which include crackles, wheezes, rhonchi, etc. as described in ¶ 0037); and determining a … pulmonary condition of the user based on the classification of the abnormal sound, …, and the identified respiratory phases (Abstract - detecting a respiratory disease based on the abnormal lung sound characteristics (i.e., the abnormal sound) and the determined phase of the abnormal lung sounds (i.e., the identified respiratory phases)).
Kahlman does not appear to explicitly teach generating a representation of the second audio data across a time domain and a frequency domain, wherein the representation of the second audio data comprises image data, and passing the representation of the second audio data to at least one machine learning model to obtain the classification of the abnormal sound (although Kahlman does teach applying one or more dedicated algorithms to its audio data to identify crackles, the algorithms corresponding to various machine learning methods (¶ 0079) - also note that based on ¶¶s 0037 and 0038, these methods are not limited to identifying crackles but apply to other abnormal lung sounds such as wheezing, rhonchi, stridor, etc.). 
Harris teaches generating a representation of the audio data across a time domain and a frequency domain, the representation comprising image data (¶¶s 0015-0017 describe Figs. 7A, 7B, and 8, which are spectrograms generated from a subject’s breathing sounds. The spectrograms are generated by converting the breathing sounds into the frequency domain, and are considered a representation of the audio data across a time domain and a frequency domain - see ¶ 0043, describing the time-frequency representation). Harris teaches that abnormal sounds can be detected from this image data (e.g. Fig. 7B shows the identification of wheezes and Fig. 8 shows the identification of crackles) by a condition identifier component 304 (¶ 0045). The condition identifier component 304 uses one or more image analysis and/or data processing techniques to make the detections (¶¶ 0046, 0050).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert the audio data of Kahlman into image data, since abnormal sounds can also be detected from the image data (Harris: ¶¶s 0044 and 0045), as the simple substitution of one know method of identifying abnormal sounds (that of Kahlman) for another (that of Harris) with predictable results (Harris: ¶ 0007, being able to use the identifications for a clinical diagnosis), and for the purpose of reliably detecting and distinguishing between lung conditions and performing associated diagnoses (Harris: ¶¶s 0003 and 0004). The determination of pulmonary conditions in Kahlman would still have been based on abnormal lung sounds and respiratory phases, since e.g. the timing of crackles (Kahlman: ¶ 0047) is evident in the image data of Harris (Harris: Fig. 8). It would have been obvious to apply the machine learning already contemplated by Kahlman to make the determinations described in Harris (which does not limit the type of data processing that may be used), as the simple substitution of one known data processing technique (Harris: ¶¶s 0046 and 0050 describe exemplary methods of detecting lines and durations of the lines, as well as analyzing based on energy thresholds) for another (Kahlman: ¶ 0079, machine learning) with predictable results (Kahlman: ¶ 0079, analyzing the data set to identify abnormal sounds).
Kahlman-Harris does not appear to explicitly teach dynamically segmenting the representation of the second audio data based on the identified respiratory phases of the user’s breathing. Kahlman-Harris also does not appear to explicitly teach the first sensor data associated with normal breathing by the user; determining, based on the first sensor data, a baseline condition of the user, wherein the baseline condition comprises one or more identified characteristics of the first motion data and the first audio data (although Kahlman does teach patient-specific calibration at ¶ 0070).
Song teaches that “a primary frequency component will tend to be different between crackles and wheezing thus a frequency threshold and/or a duration threshold may be applied in respiration sound signatures which may further include detecting the particular sound characteristics during a predefined time window of the respiration cycle, e.g. inspiration vs. expiration phase” (¶ 0095 - the use of the predefined time window, which is based on phase, is the dynamic segmentation. This paragraph also suggests that phase helps to identify/distinguish wheezes and crackles). Song also teaches establishing baseline parameters for evaluating data from multiple sensors (Fig. 6, step 408, ¶¶s 0051, 0066, 0067), as well as monitoring changes from the baselines (Fig. 6, step 414).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dynamically segment the representation of the audio data of Kahlman-Harris (e.g. Fig. 7B of Harris), as in Song, for the purpose of being better able to distinguish features based on frequency data, time data, and phase (Song ¶ 0095). It also would have been obvious to establish a baseline condition for the user during normal breathing, based on all of the data determined to be relevant in Kahlman (including motion and audio data), as in Song, for the purpose of enabling the patient-specific calibration contemplated (Kahlman: ¶ 0070), and for better detecting cardiac and respiratory conditions (Song: ¶ 0051).
Kahlman-Harris-Song does not appear to explicitly teach determining a severity of a pulmonary condition based on the baseline condition (although as noted, Song teaches monitoring changes from baselines).
Maile teaches a comparison with a baseline respiratory sound signal obtained when a patient is free from a target respiratory anomaly or is otherwise stable being used to identify a respiratory sound anomaly (Fig. 7 and ¶¶s 0068 and 0091). Maile also teaches classifying a respiratory disease by categorizing a respiratory anomaly indicator into different levels of severity based on different thresholds (¶¶s 0075, 0083 (see Fig. 7 step 730 and Fig. 6, elements 640 and 644)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare the phase and abnormal sound information of the combination with respect to a baseline condition to determine severity, as in Maile, for the purpose of tailoring the identification to the particular patient, thereby making detection more accurate (Maile: ¶¶s 0033 and 0068, timely and accurate detection using known or stable patient conditions), and for the purpose of providing more detailed results (Maile: ¶ 0075, determining severity).
Regarding claim 8, Kahlman teaches [a]n electronic device (Fig. 1, device 2) comprising: a plurality of sensors comprising an audio sensor and an inertial sensor (Fig. 1, device 2 receiving sound data at a sound input 20 from a sound sensor 4, as well as motion data at a motion input 21 from a motion sensor 5 - see ¶¶s 0060 and 0063); … at least one processor (Fig. 1, processor 22) …, the at least one processor configured to: obtain first sensor data of a user, the first sensor data including first motion data and first audio data … (Fig. 1, device 2 receiving sound data at a sound input 20 from a sound sensor 4, as well as motion data at a motion input 21 from a motion sensor 5 - see ¶¶s 0060 and 0063); …; receive second sensor data of the user, the second sensor data obtained subsequent to obtaining the first sensor data (as above, using sensors 4 and 5 - also see ¶¶s 0045, 0048, 0051, etc., describing monitoring disease progression over time) and including second audio data associated with breathing containing an abnormal sound (¶¶s 0036 and 0037); identify respiratory phases of the user's breathing based on the second sensor data (Abstract, ¶¶s 0035, 0047, etc., identifying phases based on inhalation and exhalation periods); … obtain a classification of the abnormal sound (Abstract - detecting abnormal lung sounds, which include crackles, wheezes, rhonchi, etc. as described in ¶ 0037); and determine a … pulmonary condition of the user based on the classification of the abnormal sound, …, and the identified respiratory phases (Abstract - detecting a respiratory disease based on the abnormal lung sound characteristics (i.e., the abnormal sound) and the determined phase of the abnormal lung sounds (i.e., the identified respiratory phases). Also see ¶¶s 0001, 0086, etc., describing respiratory diseases such as pneumonia, pulmonary edema, and COPD).
Kahlman does not appear to explicitly teach generating a representation of the second audio data across a time domain and a frequency domain, wherein the representation of the second audio data comprises image data, and passing the representation of the second audio data to at least one machine learning model to obtain the classification of the abnormal sound (although Kahlman does teach applying one or more dedicated algorithms to its audio data to identify crackles, the algorithms corresponding to various machine learning methods (¶ 0079) - also note that based on ¶¶s 0037 and 0038, these methods are not limited to identifying crackles but apply to other abnormal lung sounds such as wheezing, rhonchi, stridor, etc.). Kahlman also does not appear to explicitly teach the device comprising at least one memory, and the at least one processor coupled to the at least one memory.
Harris teaches generating a representation of the audio data across a time domain and a frequency domain, the representation comprising image data (¶¶s 0015-0017 describe Figs. 7A, 7B, and 8, which are spectrograms generated from a subject’s breathing sounds. The spectrograms are generated by converting the breathing sounds into the frequency domain, and are considered a representation of the audio data across a time domain and a frequency domain - see ¶ 0043, describing the time-frequency representation). Harris teaches that abnormal sounds can be detected from this image data (e.g. Fig. 7B shows the identification of wheezes and Fig. 8 shows the identification of crackles) by a condition identifier component 304 (¶ 0045). The condition identifier component 304 uses one or more image analysis and/or data processing techniques to make the detections (¶¶ 0046, 0050). Harris also teaches a memory connected to a processor (Abstract, Fig. 1A, processor 102 and memory 110).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert the audio data of Kahlman into image data, since abnormal sounds can also be detected from the image data (Harris: ¶¶s 0044 and 0045), as the simple substitution of one know method of identifying abnormal sounds (that of Kahlman) for another (that of Harris) with predictable results (Harris: ¶ 0007, being able to use the identifications for a clinical diagnosis), and for the purpose of reliably detecting and distinguishing between lung conditions and performing associated diagnoses (Harris: ¶¶s 0003 and 0004). The determination of pulmonary conditions in Kahlman would still have been based on abnormal lung sounds and respiratory phases, since e.g. the timing of crackles (Kahlman: ¶ 0047) is evident in the image data of Harris (Harris: Fig. 8). It would have been obvious to apply the machine learning already contemplated by Kahlman to make the determinations described in Harris (which does not limit the type of data processing that may be used), as the simple substitution of one known data processing technique (Harris: ¶¶s 0046 and 0050 describe exemplary methods of detecting lines and durations of the lines, as well as analyzing based on energy thresholds) for another (Kahlman: ¶ 0079, machine learning) with predictable results (Kahlman: ¶ 0079, analyzing the data set to identify abnormal sounds). It would have been obvious to couple a memory to the processor of Kahlman, as in Harris, for the purpose of storing the determinations of pulmonary conditions (Harris: Abstract) for transmission and/or later retrieval (e.g. by a doctor at their personal computing device - Kahlman: ¶ 0065).
Kahlman-Harris does not appear to explicitly teach dynamically segmenting the representation of the second audio data based on the identified respiratory phases of the user’s breathing. Kahlman-Harris also does not appear to explicitly teach the first sensor data associated with normal breathing by the user; determining, based on the first sensor data, a baseline condition of the user, wherein the baseline condition comprises one or more identified characteristics of the first motion data and the first audio data (although Kahlman does teach patient-specific calibration at ¶ 0070).
Song teaches that “a primary frequency component will tend to be different between crackles and wheezing thus a frequency threshold and/or a duration threshold may be applied in respiration sound signatures which may further include detecting the particular sound characteristics during a predefined time window of the respiration cycle, e.g. inspiration vs. expiration phase” (¶ 0095 - the use of the predefined time window, which is based on phase, is the dynamic segmentation. This paragraph also suggests that phase helps to identify/distinguish wheezes and crackles). Song also teaches establishing baseline parameters for evaluating data from multiple sensors (Fig. 6, step 408, ¶¶s 0051, 0066, 0067), as well as monitoring changes from the baselines (Fig. 6, step 414).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dynamically segment the representation of the audio data of Kahlman-Harris (e.g. Fig. 7B of Harris), as in Song, for the purpose of being better able to distinguish features based on frequency data, time data, and phase (Song ¶ 0095). It also would have been obvious to establish a baseline condition for the user during normal breathing, based on all of the data determined to be relevant in Kahlman (including motion and audio data), as in Song, for the purpose of enabling the patient-specific calibration contemplated (Kahlman: ¶ 0070), and for better detecting cardiac and respiratory conditions (Song: ¶ 0051).
Kahlman-Harris-Song does not appear to explicitly teach determining a severity of a pulmonary condition based on the baseline condition (although as noted, Song teaches monitoring changes from baselines).
Maile teaches a comparison with a baseline respiratory sound signal obtained when a patient is free from a target respiratory anomaly or is otherwise stable being used to identify a respiratory sound anomaly (Fig. 7 and ¶¶s 0068 and 0091). Maile also teaches classifying a respiratory disease by categorizing a respiratory anomaly indicator into different levels of severity based on different thresholds (¶¶s 0075, 0083 (see Fig. 7 step 730 and Fig. 6, elements 640 and 644)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare the phase and abnormal sound information of the combination with respect to a baseline condition to determine severity, as in Maile, for the purpose of tailoring the identification to the particular patient, thereby making detection more accurate (Maile: ¶¶s 0033 and 0068, timely and accurate detection using known or stable patient conditions), and for the purpose of providing more detailed results (Maile: ¶ 0075, determining severity).
Regarding claim 15, Kahlman teaches [a] non-transitory computer readable medium containing instructions (¶¶s 0033, 0093) that, when executed by a processor (Fig. 1, processor 22), cause an apparatus to: obtain first sensor data of a user from a plurality of sensors coupled to the apparatus, the first sensor data including first motion data and first audio data … (Fig. 1, device 2 receiving sound data at a sound input 20 from a sound sensor 4, as well as motion data at a motion input 21 from a motion sensor 5 - see ¶¶s 0060 and 0063); …; receive second sensor data of the user from the plurality of sensors, the second sensor data obtained subsequent to obtaining the first sensor data (as above, using sensors 4 and 5 - also see ¶¶s 0045, 0048, 0051, etc., describing monitoring disease progression over time) and including second audio data associated with breathing containing an abnormal sound (¶¶s 0036 and 0037); identify respiratory phases of the user's breathing based on the second sensor data (Abstract, ¶¶s 0035, 0047, etc., identifying phases based on inhalation and exhalation periods); … obtain a classification of the abnormal sound (Abstract - detecting abnormal lung sounds, which include crackles, wheezes, rhonchi, etc. as described in ¶ 0037); and determine a … pulmonary condition of the user based on the classification of the abnormal sound, …, and the identified respiratory phases (Abstract - detecting a respiratory disease based on the abnormal lung sound characteristics (i.e., the abnormal sound) and the determined phase of the abnormal lung sounds (i.e., the identified respiratory phases)).
Kahlman does not appear to explicitly teach generating a representation of the second audio data across a time domain and a frequency domain, wherein the representation of the second audio data comprises image data, and passing the representation of the second audio data to at least one machine learning model to obtain the classification of the abnormal sound (although Kahlman does teach applying one or more dedicated algorithms to its audio data to identify crackles, the algorithms corresponding to various machine learning methods (¶ 0079) - also note that based on ¶¶s 0037 and 0038, these methods are not limited to identifying crackles but apply to other abnormal lung sounds such as wheezing, rhonchi, stridor, etc.).  
Harris teaches generating a representation of the audio data across a time domain and a frequency domain, the representation comprising image data (¶¶s 0015-0017 describe Figs. 7A, 7B, and 8, which are spectrograms generated from a subject’s breathing sounds. The spectrograms are generated by converting the breathing sounds into the frequency domain, and are considered a representation of the audio data across a time domain and a frequency domain - see ¶ 0043, describing the time-frequency representation). Harris teaches that abnormal sounds can be detected from this image data (e.g. Fig. 7B shows the identification of wheezes and Fig. 8 shows the identification of crackles) by a condition identifier component 304 (¶ 0045). The condition identifier component 304 uses one or more image analysis and/or data processing techniques to make the detections (¶¶ 0046, 0050).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert the audio data of Kahlman into image data, since abnormal sounds can also be detected from the image data (Harris: ¶¶s 0044 and 0045), as the simple substitution of one know method of identifying abnormal sounds (that of Kahlman) for another (that of Harris) with predictable results (Harris: ¶ 0007, being able to use the identifications for a clinical diagnosis), and for the purpose of reliably detecting and distinguishing between lung conditions and performing associated diagnoses (Harris: ¶¶s 0003 and 0004). The determination of pulmonary conditions in Kahlman would still have been based on abnormal lung sounds and respiratory phases, since e.g. the timing of crackles (Kahlman: ¶ 0047) is evident in the image data of Harris (Harris: Fig. 8). It would have been obvious to apply the machine learning already contemplated by Kahlman to make the determinations described in Harris (which does not limit the type of data processing that may be used), as the simple substitution of one known data processing technique (Harris: ¶¶s 0046 and 0050 describe exemplary methods of detecting lines and durations of the lines, as well as analyzing based on energy thresholds) for another (Kahlman: ¶ 0079, machine learning) with predictable results (Kahlman: ¶ 0079, analyzing the data set to identify abnormal sounds).
Kahlman-Harris does not appear to explicitly teach dynamically segment the representation of the second audio data based on the identified respiratory phases of the user’s breathing. Kahlman-Harris also does not appear to explicitly teach the first sensor data associated with normal breathing by the user; determining, based on the first sensor data, a baseline condition of the user, wherein the baseline condition comprises one or more identified characteristics of the first motion data and the first audio data (although Kahlman does teach patient-specific calibration at ¶ 0070).
Song teaches that “a primary frequency component will tend to be different between crackles and wheezing thus a frequency threshold and/or a duration threshold may be applied in respiration sound signatures which may further include detecting the particular sound characteristics during a predefined time window of the respiration cycle, e.g. inspiration vs. expiration phase” (¶ 0095 - the use of the predefined time window, which is based on phase, is the dynamic segmentation. This paragraph also suggests that phase helps to identify/distinguish wheezes and crackles). Song also teaches establishing baseline parameters for evaluating data from multiple sensors (Fig. 6, step 408, ¶¶s 0051, 0066, 0067), as well as monitoring changes from the baselines (Fig. 6, step 414).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dynamically segment the representation of the audio data of Kahlman-Harris (e.g. Fig. 7B of Harris), as in Song, for the purpose of being better able to distinguish features based on frequency data, time data, and phase (Song ¶ 0095). It also would have been obvious to establish a baseline condition for the user during normal breathing, based on all of the data determined to be relevant in Kahlman (including motion and audio data), as in Song, for the purpose of enabling the patient-specific calibration contemplated (Kahlman: ¶ 0070), and for better detecting cardiac and respiratory conditions (Song: ¶ 0051).
Kahlman-Harris-Song does not appear to explicitly teach determining a severity of a pulmonary condition based on the baseline condition (although as noted, Song teaches monitoring changes from baselines).
Maile teaches a comparison with a baseline respiratory sound signal obtained when a patient is free from a target respiratory anomaly or is otherwise stable being used to identify a respiratory sound anomaly (Fig. 7 and ¶¶s 0068 and 0091). Maile also teaches classifying a respiratory disease by categorizing a respiratory anomaly indicator into different levels of severity based on different thresholds (¶¶s 0075, 0083 (see Fig. 7 step 730 and Fig. 6, elements 640 and 644)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare the phase and abnormal sound information of the combination with respect to a baseline condition to determine severity, as in Maile, for the purpose of tailoring the identification to the particular patient, thereby making detection more accurate (Maile: ¶¶s 0033 and 0068, timely and accurate detection using known or stable patient conditions), and for the purpose of providing more detailed results (Maile: ¶ 0075, determining severity).
Regarding claims 2, 9, and 16, Kahlman-Harris-Song-Maile teaches all the features with respect to the corresponding claims 1, 8, and 15, as outlined above. With respect to claim 2, Kahlman-Harris-Song-Maile further teaches wherein the second sensor data also includes inertial sensor data corresponding to a breathing waveform (Kahlman: Abstract, obtaining a motion signal representing motions generated by the subject’s body - also see ¶ 0035, describing the motion as corresponding to e.g. the inhalation-exhalation cycle and breathing depth. As indicated above, Fig. 1 shows device 2 receiving the motion signals at a motion input 21 from a motion sensor 5, which is an accelerometer as described in ¶¶s 0048, 0053, 0060, etc.), wherein the respiratory phases of the user's breathing are identified based on the inertial sensor data corresponding to the breathing waveform (Kahlman: ¶¶s 0036 and 0064, inhalation and/or exhalation phases are detected using the motion signals); and further comprising synchronizing the inertial sensor data with the second audio data (Kahlman: ¶ 0035, the motion signals are synchronized with the sound data).
Claims 9 and 16 are rejected in like manner.
Regarding claims 3, 10, and 17, Kahlman-Harris-Song-Maile teaches all the features with respect to the corresponding claims 1, 8, and 15, as outlined above. With respect to claim 3, Kahlman-Harris-Song-Maile further teaches wherein the respiration phases of the user’s breathing include at least one of: an inspiration phase or an expiration phase (Kahlman: Abstract, determining the phase (inhalation or exhalation) of the abnormal lung sounds).
Claims 10 and 17 are rejected in like manner.
Regarding claims 6, 13, and 20, Kahlman-Harris-Song-Maile teaches all the features with respect to the corresponding claims 2, 9, and 16, as outlined above. With respect to claim 6, Kahlman-Harris-Song-Maile further teaches extracting the breathing waveform from the inertial sensor data (Kahlman: ¶ 0035, describing the motion as corresponding to e.g. the inhalation-exhalation cycle and breathing depth, and ¶¶s 0039 and 0044, explaining that e.g. a breathing rate is obtained from the motion data); identifying an abnormal breathing waveform in the breathing waveform (Kahlman: ¶ 0067, determining an abnormal breathing rate); and determining the severity of the pulmonary condition of the user further based on the abnormal breathing waveform (Kahlman: ¶ 0067, diagnosing respiratory disease based on the abnormal breathing rate - also see Maile).
Claims 13 and 20 are rejected in like manner.
Regarding claims 7 and 14, Kahlman-Harris-Song-Maile teaches all the features with respect to the corresponding claims 1 and 8, as outlined above. With respect to claim 7, Kahlman-Harris-Song-Maile further teaches responsive to determining the severity of the pulmonary condition of the user, transmitting alert data to the electronic device or another electronic device (Maile: ¶ 0061, the controller circuit 240 provides data to the output unit of user interface 250 for generating an alert based on a respiratory anomaly indicator indicating worsening of an existing respiratory disease. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit alert data responsive to determined severity in the combination as in Maile, for the purpose notifying the user about their worsening condition (Maile: ¶ 0061)).
Claim 14 is rejected in like manner (the user interface 250 of Maile being another electronic device).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlman-Harris-Song-Maile in view of US Patent Application Publication 2011/0034818 (“Gat”).
Regarding claims 4, 11, and 18, Kahlman-Harris-Song-Maile teaches all the features with respect to the corresponding claims 1, 8, and 15, as outlined above. With respect to claim 4, Kahlman-Harris-Song-Maile further teaches wherein determining the severity of the pulmonary condition of the user comprises: ... determining a duration of the abnormal sound (Kahlman: ¶¶s 0046 and 0089, duration of snoring and coughing, length of abnormal lung sound group; Harris: ¶ 0047, the length of the wheeze may be used to generate the diagnosis of the subject); and determining an intensity of the abnormal sound (Kahlman: ¶ 0043, amplitude of the abnormal lung sound; Harris: ¶ 0050, determining the intensity (i.e., a large amount of energy) of a crackle, and ¶ 0053, using such characteristic for diagnosis), but does not appear to explicitly teach determining, based on the representation of the second audio data, an inspiration phase to expiration phase ratio of the user's breathing.
Gat teaches that a ratio of a duration of inspiratory phase to expiratory phase is an event parameter (¶ 0018). Gat uses this event parameter to make a diagnosis (¶ 0019) of e.g. asthma or COPD (¶ 0011).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ratio of Gat into the diagnosis/determination of the combination, for the purpose of being able to make a more comprehensive diagnosis/determination (Gat: ¶¶s 0018, 0019), since the ratio is identified as relevant for determining the pulmonary conditions of asthma and COPD (Gat: ¶ 0011 - also see Kahlman: ¶¶s 0085 and 0086).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlman-Harris-Song-Maile in view of US Patent Application Publication 2020/0038671 (“Schulhauser”) and US Patent Application Publication 2016/0353995 (“Oleson”).
Regarding claims 21-23, Kahlman-Harris-Song-Maile teaches all the features with respect to the corresponding claims 1, 8, and 15, as outlined above. With respect to claim 21, Kahlman-Harris-Song-Maile does not appear to explicitly teach obtaining feedback from the user whether the determined severity of the pulmonary condition of the user is true or false; and updating the baseline condition of the user based on the obtained feedback.
Schulhauser teaches updating a machine learning algorithm based on feedback from a user regarding whether the algorithms’ determination were correct (¶ 0007).
Oleson teaches compiling user inputs into a stored “library” personalized to the user, and updating the library in additional training periods to reflect changes in fitness and to increase accuracy (¶ 0030).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain user feedback to build the machine learning model of the combination, as in Schulhauser, for the purpose of increasing accuracy by providing concrete/external data points (Schulhauser: ¶ 0007). It would have been obvious to update training data corresponding to the user’s baseline condition periodically, using additional training periods and user inputs as in Oleson, for the purpose of increasing accuracy by accounting for changes in the user (Oleson: ¶ 0030).
Claims 22 and 23 are rejected in like manner.

Response to Arguments
Applicant’s arguments filed 08/31/2022 have been fully considered. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. New claim objections are added. The amendments with respect to the rejections under 35 USC 112(a) are persuasive, and the rejections are accordingly withdrawn. 
The amendments and arguments with respect to the rejections under 35 USC 103 are not persuasive. Maile need not teach all three factors being used to determine condition severity. Two of the factors are already found in Kahlman. Maile shows that it would have been obvious to also consider the level of deviation from a baseline condition to determine severity. 
Therefore, all claims remain rejected in light of the prior art.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791